Title: To George Washington from Tench Tilghman, 10 November 1785
From: Tilghman, Tench
To: Washington, George

 

Dear Sir
Baltimore 10th Novemr 1785.

I have had the honor of your letter of the 2d with one for Mr Rawlins inclosed, which I delivered myself. He confesses his delinquency, but pleads sickness—business at Annapolis and other matters, by way of Excuse—he however has promised to have your Designs compleated by saturday Night—If he keeps his word, I will forward them by the Monday’s Stage under cover to Fitzgerald. Mrs Tilghman desires to be joined in Compliments to Mrs Washington and yourself with Dear Sir Yr most Affect: Hble Servt

Tench Tilghman

